DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zediker et al. (2016/0158817) in view of Kawai et al. (2007/0193984) and Findlan et al. (5,430,270).

Regarding claim 1, Zediker et al. disclose: a laser source (laser source coupled to fiber 206), configured to output laser beams (Fig. 2, [0027]); an energy-transferring optical fiber (206), connected at an end thereof with the laser source and configured to transmit the laser beams from the laser source (Fig. 2, [0027]); a laser cleaning head (202) configured to receive the laser beams transmitted through the energy-transferring optical fiber (Fig. 2, [0027], [0028]), cleaning inner wall of a pipe ([0033]).
Zediker et al. do not disclose: a coreless motor which is located at a port of the laser cleaning head, has a hollow cavity extending therethrough in an axial direction of the coreless motor, and is configured to receive and transmit the laser beams transmitted from the laser cleaning head through the cavity; a connection lens barrel, which is connected to the coreless motor and configured to receive and in turn transmit the laser beams therethrough to exit at an outlet of the connection lens barrel; and a mirror, which is located at the outlet of the connection lens barrel and configured to reflect the laser beams transmitted through the connection lens barrel onto an inner wall of a pipe to be cleaned.
Kawai et al. disclose: a connection lens barrel (35), which is connected to a motor and configured to receive and in turn transmit the laser beams therethrough to exit at an outlet of the connection lens barrel (Fig. 1, [0022]-[0025]); and a mirror (11), which is located at the outlet of the connection lens barrel and configured to reflect the laser beams transmitted through the connection lens barrel (Fig. 1, [0022]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker by forming the laser head using a connection lens barrel and mirror in order to direct the laser beam to a desired target.
Zediker as modified do not disclose: a coreless motor which is located at a port of the laser cleaning head, has a hollow cavity extending therethrough in an axial direction of the coreless motor, and is configured to receive and transmit the laser beams transmitted from the laser cleaning head through the cavity.
Findlan et al. disclose: a coreless motor having a hollow cavity extending therethrough in an axial direction of the coreless motor, and is configured to receive and transmit the laser beams transmitted from the laser device (Fig. 2, col 6, lines 60-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker as modified by forming a coreless motor to rotate the lens barrel in order to adjust the spot size of the laser beam.

Regarding claim 2, Zediker as modified disclose: wherein the mirror (11) is a tunable focusing and reflecting mirror which is configured to focus and shape the laser beams into linear laser beams (Kawai, Fig. 1, [0022]-[0025], [0036]).

Regarding claim 3, Zediker as modified disclose: wherein the laser cleaning head is located on and drivable by a movable platform (laser head located on a vehicle) to move within the pipe (Zediker, Figs. 1 and 2, [[0023]).

Regarding claim 4, Zediker as modified do not explicitly disclose: wherein an angle formed between the mirror and an axis of the connection lens barrel ranges between 90° and 180°.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising a mirror and a connection lens barrel, an angle is formed between the mirror and an axis of the connection lens barrel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the angle formed between the mirror and an axis of the connection lens barrel by routine experimentation.

Regarding claim 6, Zediker as modified do not explicitly disclose: wherein a core diameter of the energy-transferring optical fiber ranges between 100µm and 800µm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising an energy transferring optical fiber having a core diameter. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the core diameter of the fiber by routine experimentation.

Regarding claim 7, Zediker as modified do not explicitly disclose: wherein an output power of the laser source ranges between 600W and 1000W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising a laser device having an output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power by routine experimentation.

Regarding claim 8, Zediker as modified do not explicitly disclose: wherein the coreless motor is further configured to drive the connection lens barrel in rotation of full 360°.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker et al. (2016/0158817) in view of Kawai et al. (2007/0193984), Findlan et al. (5,430,270) and Lanzisera et al. (4,650,276).

Regarding claim 5, Zediker as modified do not disclose: further comprising an optical fiber locking collet disposed between the energy-transferring optical fiber and the laser cleaning head, which locks another end of the energy-transferring optical fiber and in turn connects with the laser cleaning head, and is configured to transmit the laser beams therethrough to the laser cleaning head.
Lanzisera et al. disclose: an optical fiber locking collet (20) is used for aligning a fiber (11) to a diode laser (Fig. 4, col 5, lines 58-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker as modified by adding an optical fiber locking collect between the optical fiber and laser cleaning head in order to align the optical fiber with the laser cleaning head. The device as modified disclose: and is configured to transmit the laser beams therethrough to the laser cleaning head.

Claims 9-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zediker et al. (2016/0158817) in view of Kawai et al. (2007/0193984), Findlan et al. (5,430,270) and Kato et al. (2007/021581).

Regarding claim 9, Zediker et al. disclose: a laser source (laser source coupled to fiber 206), configured to output laser beams (Fig. 2, [0027]); an energy-transferring optical fiber (206), connected at an end thereof with the laser source and configured to transmit the laser beams from the laser source (Fig. 2, [0027]); a laser cleaning head (202) configured to receive the laser beams transmitted through the energy-transferring optical fiber (Fig. 2, [0027], [0028]), cleaning inner wall of a pipe ([0033]).
Zediker et al. do not disclose: a coreless motor which is located at a port of the laser cleaning head, has a hollow cavity extending therethrough in an axial direction of the coreless motor, and is configured to receive and transmit the laser beams transmitted from the laser cleaning head through the cavity; a connection lens barrel, which is connected to the coreless motor and configured to receive and in turn transmit the laser beams therethrough to exit at an outlet of the connection lens barrel; a tunable lens barrel which is connected with the connection lens barrel and configured to change an angle of the tunable lens barrel relative to the connection lens barrel by rotating around the connection lens barrel; a mirror, which is located at a location where the tunable lens barrel is connected with the connection lens barrel, and is configured to reflect the laser beams transmitted through the connection lens barrel to the tunable lens barrel and in turn onto an inner wall of a pipe to be cleaned via the tunable lens barrel.
Kawai et al. disclose: a connection lens barrel (35), which is connected to a motor and configured to receive and in turn transmit the laser beams therethrough to exit at an outlet of the connection lens barrel (Fig. 1, [0022]-[0025]); and a mirror (11), which is located at the outlet of the connection lens barrel and configured to reflect the laser beams transmitted through the connection lens barrel (Fig. 1, [0022]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker by forming the laser head using a connection lens barrel and mirror in order to direct the laser beam to a desired target.
Zediker as modified do not disclose: a coreless motor which is located at a port of the laser cleaning head, has a hollow cavity extending therethrough in an axial direction of the coreless motor, and is configured to receive and transmit the laser beams transmitted from the laser cleaning head through the cavity; a tunable lens barrel which is connected with the connection lens barrel and configured to change an angle of the tunable lens barrel relative to the connection lens barrel by rotating around the connection lens barrel; a mirror, which is located at a location where the tunable lens barrel is connected with the connection lens barrel, and is configured to reflect the laser beams transmitted through the connection lens barrel to the tunable lens barrel and in turn onto an inner wall of a pipe to be cleaned via the tunable lens barrel.
Findlan et al. disclose: a coreless motor having a hollow cavity extending therethrough in an axial direction of the coreless motor, and is configured to receive and transmit the laser beams transmitted from the laser device (Fig. 2, col 6, lines 60-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker as modified by forming a coreless motor to rotate the lens barrel in order to adjust the spot size of the laser beam.
Zediker as modified do not disclose: a tunable lens barrel which is connected with the connection lens barrel and configured to change an angle of the tunable lens barrel relative to the connection lens barrel by rotating around the connection lens barrel; a mirror, which is located at a location where the tunable lens barrel is connected with the connection lens barrel, and is configured to reflect the laser beams transmitted through the connection lens barrel to the tunable lens barrel and in turn onto an inner wall of a pipe to be cleaned via the tunable lens barrel.
Kato et al. disclose: a mirror (8b) formed between two lens elements (9, 10) (Fig. 1, [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker as modified by forming a tunable lens barrel and placing the 

Regarding claim 10, Zediker as modified disclose: further comprising a focusing lens (10) which is located at a light exit port of the tunable lens barrel and configured to focus and transmit the laser beams transmitted through the tunable lens barrel onto the inner wall of the pipe (Kato, Fig. 1, [0041]).

Regarding claim 11, Zediker as modified do not disclose: wherein the angle of the tunable lens barrel relative to the connection lens barrel ranges between 90° and 180°.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising a tunable lens barrel and a connection lens barrel formed at an angle to each other. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the angle formed between the tunable lens barrel and connection lens barrell by routine experimentation.

Regarding claim 12, Zediker as modified do not disclose: wherein the coreless motor is further configured to drive the connection lens barrel in rotation of full 360°.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are 

Regarding claim 13, Zediker as modified disclose: wherein the mirror (11) is a tunable focusing and reflecting mirror which is configured to focus and shape the laser beams into linear laser beams (Kawai, Fig. 1, [0022]-[0025], [0036]).

Regarding claim 14, Zediker as modified disclose: wherein the laser cleaning head is located on and drivable by a movable platform (laser head located on a vehicle) to move within the pipe (Zediker, Figs. 1 and 2, [[0023]).

Regarding claim 15, Zediker as modified do not explicitly disclose: wherein an angle formed between the mirror and an axis of the connection lens barrel ranges between 90° and 180°.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising a mirror and a connection lens barrel, an angle is formed between the mirror and an axis of the connection lens barrel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the angle formed between the mirror and an axis of the connection lens barrel by routine experimentation.

Regarding claim 17, Zediker as modified do not explicitly disclose: wherein a core diameter of the energy-transferring optical fiber ranges between 100µm and 800µm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising an energy transferring optical fiber having a core diameter. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the core diameter of the fiber by routine experimentation.

Regarding claim 18, Zediker as modified do not explicitly disclose: wherein an output power of the laser source ranges between 600W and 1000W.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser cleaning system comprising a laser device having an output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the output power by routine experimentation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zediker et al. (2016/0158817) in view of Kawai et al. (2007/0193984), Findlan et al. (5,430,270), Kato et al. (2007/021581) and Lanzisera et al. (4,650,276).

Regarding claim 16, Zediker as modified do not disclose: further comprising an optical fiber locking collet disposed between the energy-transferring optical fiber and the laser cleaning head, which locks another end of the energy-transferring optical fiber and in turn connects with the laser cleaning head, and is configured to transmit the laser beams therethrough to the laser cleaning head.
Lanzisera et al. disclose: an optical fiber locking collet 20 is used for aligning a fiber 11 to a diode laser (Fig. 4, col 5, lines 58-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zediker as modified by adding an optical fiber locking collect between the optical fiber and laser cleaning head in order to align the optical fiber with the laser cleaning head. The device as modified disclose: and is configured to transmit the laser beams therethrough to the laser cleaning head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828